

115 HR 3786 IH: Great Lakes Environmental Sensitivity Index Act of 2017
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3786IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Kildee (for himself, Mr. Joyce of Ohio, Mr. Huizenga, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Under Secretary for Oceans and Atmosphere to update periodically the environmental
			 sensitivity index products of the National Oceanic and Atmospheric
			 Administration for each coastal area of the Great Lakes, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Great Lakes Environmental Sensitivity Index Act of 2017. 2.Update to environmental sensitivity index products of National Oceanic and Atmospheric Administration for Great Lakes (a)Update required environmental sensitivity index products for Great LakesNot later than 180 days after the date of the enactment of this Act, the Under Secretary for Oceans and Atmosphere shall commence updating the environmental sensitivity index products of the National Oceanic and Atmospheric Administration for each coastal area of the Great Lakes.
 (b)Periodic updates for environmental sensitivity index products generallySubject to the availability of appropriations and the priorities set forth in subsection (c), the Under Secretary shall—
 (1)periodically update the environmental sensitivity index products of the Administration; and (2)endeavor to do so not less frequently than once every 7 years.
 (c)PrioritiesWhen prioritizing geographic areas to update environmental sensitivity index products, the Under Secretary shall consider—
 (1)the age of existing environmental sensitivity index products for the areas; (2)the occurrence of extreme events, be it natural or man-made, which have significantly altered the shoreline or ecosystem since the last update;
 (3)the natural variability of shoreline and coastal environment; and (4)the volume of vessel traffic and general vulnerability to spilled pollutants.
 (d)Environmental sensitivity index product definedIn this subsection, the term environmental sensitivity index product means a map or similar tool that is utilized to identify sensitive shoreline, coastal or offshore, resources prior to an oil spill event in order to set baseline priorities for protection and plan cleanup strategies, typically including information relating to shoreline type, biological resources, and human use resources.
			(e)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Under Secretary $7,500,000 to carry out subsection (a).
 (2)AvailabilityAmounts appropriated or otherwise made available pursuant to paragraph (1) shall be available to the Under Secretary for the purposes set forth in such paragraph until expended.
				